NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 07a0175n.06
                             Filed: March 2, 2007

                                           No. 06-3476

                             UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT

LUCRETIA G. VINTILLA ,
      Plaintiff-Appellant,

                                                      On Appeal from the
               v.                                     United States District Court for
                                                      the Northern District of Ohio
SAFECO INSURANCE COMPANY ,
      Defendant-Appellee.

______________________________

       Before: KENNEDY, BATCHELDER, and CLAY, Circuit Judges

       PER CURIAM. Lucretia G. Vintilla appeals the district court’s grant of summary judgment

in favor of defendant Safeco Insurance Company and denial of her own summary judgment motion.

After reviewing the record, the parties’ briefs, and the applicable law, this court concludes that

issuance of a panel opinion would not serve any jurisprudential purpose. Thus, we affirm the district

court’s thorough and well-reasoned decision for the reasons stated within that opinion.